Citation Nr: 0030197	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  93-11 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1948 to September 
1949, and from October 1950 to November 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Pittsburgh, 
Pennsylvania, regional office (RO) of the Department of 
Veterans Affairs (VA).

The veteran's appeal was previously before the Board in 
February 1995, and again in November 1998, and was remanded 
both times for further development of this issue.  Another 
issue concerning entitlement to permanent and total 
disability for pension purposes, which had been remanded in 
February 1995, was resolved by a July 1996 rating decision.  
This matter concerning entitlement to service connection for 
a psychiatric disability to include PTSD has now been 
returned to the Board for further consideration.



FINDINGS OF FACT

1.  The available evidence of record does not establish that 
the veteran participated in active combat, nor has any 
claimed inservice stressor been otherwise verified.

2.  The preponderance of the evidence is against a finding 
that the veteran currently has PTSD that is related to his 
period of active service.


CONCLUSION OF LAW

The veteran does not have PTSD that is related to his period 
of active service.  38 U.S.C.A. §§ 1110, 1154 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that he is entitled to service 
connection for a psychiatric disorder, namely PTSD.  He 
asserts that he was subjected to a number of stressors while 
serving in Korea under combat conditions.  Among the 
stressors he has alleged in writing, are the following:  He 
saw a man blown up 15 feet away, either in Seoul or Tajon; he 
was unexpectedly sprayed with gunfire, and hit in the leg 
with a minor wound that he self treated; a medic friend was 
killed by mortar near Seoul; He was charged by a North Korean 
woman and he nearly put his rifle through her; he was upset 
about napalm and men being burned and couldn't eat cooked 
meat for years; and he was in charge of a machine gun with 2 
South Koreans and "had a very bad time."  

Other stressors reported in a September 1995 VA examination 
report were that he was one of the first 10 GI's who entered 
Seoul Korea; he saw frequent combat, rocket, mortar attacks 
and sniper fire and was attacked by guerrillas; he saw 
truckloads of casualties, but was bothered most by the burned 
ones; a fellow soldier was on fire and he put the fire out; 
and his unit picked up loads of starving children who they 
turned over to the National Police.  The veteran did not 
provide specific names, dates, units of assignment or 
specific geographic locations, as requested by the RO in a 
February 1999 letter.  The claimed stressors were listed in 
an April 1999 deferred rating decision, which submitted the 
claimed stressors to the USASCRUR for assistance in 
confirming them.

Regarding medical evidence, a report from a July 1992 VA 
psychological evaluation gave a history of the veteran having 
been in a combat zone in Korea, but having not seen much 
combat.  He indicated that he did see a number of people who 
were badly injured, killed and blown up.  He gave a history 
of beginning to feel quite anxious while in the service, with 
physical symptoms such as shortness of breath, inability to 
sleep, palpitation and feelings of doom.  He gave a history 
of being unable to eat meat during that time, because it 
reminded him of human flesh.  He gave a history of severe 
panic attacks after service, with symptoms occurring in the 
middle of the night and lasting one to two hours.  The 
symptoms were feelings of impending doom, shortness of breath 
with a lump in his throat and chest pain.  Symptoms were said 
to be exacerbated by bad news.  Valium was said to have 
particularly decreased the number of anxiety and panic 
attacks.  He had a history of multiple jobs, with his panic 
attacks rendering him unable to hold a job for very long.  Of 
significance, no PTSD symptoms were elicited during the 
intake.  The diagnoses rendered included panic disorder, 
currently treated with Valium and dysthymia.

The Board notes that the veteran does have a diagnosis of 
PTSD, according to the findings from a September 1995 VA 
examination, which noted combat stressors as described above, 
as well as the accidental death of a nephew 12 years ago, 
which was described as bringing back memories of Korea.  He 
had symptoms such as severe panic attacks, feelings of 
depression, hypervigilance, sleep problems intrusive thoughts 
and nightmares about combat and avoidance of reminders.  He 
also described dislike of enclosed places and of being around 
people.  The symptoms were considered to be consistent with 
severe chronic PTSD, as well as symptoms consistent with 
panic attacks and severe agoraphobia, which appeared to be 
secondary to PTSD.  He also scored above the "cutting 
score" for PTSD on the Mississippi Scale for Combat Related 
PTSD, which was consistent with the combat experiences he 
described.  The diagnosis rendered was PTSD, chronic, severe.

The veteran's DD-214 service personnel record reveals that he 
received the Korean Service Medal with 2 Bronze Camp Stars.  
The veteran has asserted that the most significant duty 
assignment of 565th Ord H M Co, shown on the DD-214, is 
incorrect.  Records from the U.S. Armed Services Center for 
Research of Unit Records (USACRUR) concerning the 565th Ord H 
M Co show that this unit was located in Germany and France 
between October 1950 and February 1951.  

The veteran asserts that he was actually assigned to 568th 
Ord H M Co.  The veteran has submitted photographs, which he 
asserts, place him in Korea between 1950 and 1951.  He also 
submitted photocopies of letters sent to his mother, in 1951, 
which give the veteran's name, service number and the 568th 
Ord H M Co in the return address.  Records from the USACRUR 
concerning the 568th Ord H M Co show that this unit was 
located in the area from Taejon to Seoul, Korea in August 
1951.  In view of the evidence submitted by the veteran, plus 
the Korean Service Medal on his DD-214, the Board accepts as 
true that he served with the 568th Ord H M Co in Korea during 
the Korean War and not with the 565th Ord H M Co.

Regarding the activities of the 568th Ord H M Co, (568th Heavy 
Maintenance Company) the USASCRUR located and described an 
extract from a Command report which confirmed that in August 
1951, this Company was located from the area from Tajeon to 
Seoul, Korea.  The report documented that the mission of the 
battalion was to receive, store, maintain and issue all truck 
and wheeled vehicles and towed artillery rebuilt by Heavy 
Support Companies from the Seoul area.  The USASCRUR was 
unable to document combat activities for the 568th Ord H M Co 
during the veteran's Korean tour.  The USASCRUR advised that 
in order for information to be obtained concerning casualties 
the veteran must provide more specific information, than that 
currently provided.  This should include the most specific 
date of the incident, type and location of attack, numbers 
and full names of casualties, unit designations to the 
company level and other units involved.  The more detailed 
the information, the greater the chance of successful 
research.  The RO advised the veteran of the need for more 
detailed information regarding stressors on multiple 
occasions, including in March 1996 and most recently in 
February 1999.  The veteran indicated in a March 1999 letter 
that he was unable to remember more specific details, and 
submitted some photos depicting him in Korea between 1950 and 
1951.  

To date, aside from the DD-214 and a record generated from 
the Office of Surgeon General showing treatment at sea for 
the common cold in 1951, there are no additional service 
medical records or service personnel records available.  The 
claims file reveals that contact with the National Personnel 
Records Center (NPRC) for records between October 1950 and 
November 1951 pertaining to the veteran came up with the 
conclusion that physical exam at induction and discharge 
cannot be reconstructed.  A second attempt with the NPRC in 
March 1997, to secure the veteran's DA Form 20, service 
personnel record, likewise resulted in a response that the DA 
Form 20 was not available.  A report from telephone follow-up 
in April 1997, verified that this matter involved fire-
related records and that the DA form 20 was destroyed.  

Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

Service connection may be granted for a disability, which 
results from disease or injury, incurred or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991), 38 
C.F.R. §§ 3.303, 3.306 (1999).  In addition, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999). 

Notwithstanding the above, eligibility for a PTSD service 
connection award requires more; specifically, three elements 
must be present according to VA regulations: (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1999) (as amended, 64 Fed. Reg. 32808, June 18, 
1999).  As amended, section 3.304(f) provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b) (West 1991).

In deciding this appeal, the Board will apply the amended 
version of section 3.304(f) cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply).  The amended 
version of section 3.304(f) removed the requirement of a 
"clear" diagnosis of PTSD and replaced it with the specific 
criteria that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. 4.125(a), which mandates that for 
VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).

The Board's interpretation that the amended version of 
38 C.F.R. § 3.304(f) is a liberalizing change in the law is 
premised on a precedent decision of the United States Court 
of Appeals for Veterans Claims (the Court).  In the case of 
Cohen v. Brown, 10 Vet. App. 128 (1997), the Court took 
judicial notice of the mental health profession's adoption of 
the DSM-IV in May 1994 (first printing) and its more 
liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-
41 (1997).

The interpretation that the revised version of 38 C.F.R. 
§ 3.304(f) is more favorable is reinforced by two additional 
points: (1) the Court's view that the "clear diagnosis" 
standard set forth under the old version of section 3.304(f) 
should be an "unequivocal" one, Cohen, 10 Vet. App. at 139, 
which in the Board's view reflects a more stringent hurdle 
for the claimant to overcome, and (2) the fact that the June 
1999 amendments to 38 C.F.R. § 3.304(f) were made 
retroactively effective to the date of the Court's decision 
in Cohen, March 7, 1997, reflecting the Department's view 
that the holding in that decision liberalized the criteria to 
establish service connection for PTSD.

Having carefully reviewed all of the evidence of record and 
presumed it credible, the Board finds that the veteran has 
submitted a well-grounded claim of entitlement to service 
connection for PTSD.  The September 1995 opinion from the VA 
PTSD examination gave a diagnosis of PTSD, and indicated that 
the veteran had suffered from symptoms of PTSD caused by 
Korean War combat stressors.  

Having found that the veteran's claim is well grounded, the 
VA has a duty to assist the veteran developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In this regard, the Board finds that the duty to 
assist has been fulfilled to the extent possible.  The Board 
takes note of the multiple attempts to locate any service 
department records for the veteran from available sources, 
including the National Personnel Records Center (NPRC), the 
service department, and the veteran.  Prior to and subsequent 
to the Board's Remand in November 1998, the RO had made 
multiple attempts at securing the service records, which 
resulted in the conclusion that both service medical records 
and service personnel records were destroyed by the fire at 
the NPRC's facility in 1973.  

Furthermore, in Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992), the Court held that the duty to assist is heightened 
when the service medical records are presumed destroyed and 
includes an obligation to search alternative forms of medical 
records which support the veteran's case.  In this regard, 
attempts to secure stressor verification from alternate 
sources were also made with the U.S. Armed Services Center 
for Research of Unit Records (USCRUR).  

At this juncture, the Board acknowledges that service medical 
and personnel records for the period of service from October 
1950 to November 1951 are not available.  The record clearly 
demonstrates that the veteran was informed that service 
department records were incomplete.   The veteran was 
notified of this by a SSOC issued in July 1998, which set 
forth all the attempts to develop the record up to that 
point.  While the June 2000 supplemental statement of the 
case does not disclose each effort by the RO to obtain 
service department records, it did state that the RO made 
every reasonable attempt to comply with the Board's November 
1998 remand.  It is well documented in the claims file that 
VA complied with its duty to assist in obtaining military 
records deemed lost or destroyed pursuant to the Court's 
precedent in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) 
(VA must in certain circumstances make multiple attempts to 
obtain service medical records and notify the veteran of its 
failure to obtain them); Cuevas v. Principi, 3 Vet. App. 542 
(1992) (The VA has an obligation to search for alternative 
medical records when service medical records are presumed 
destroyed); Jolley v. Derwinski, 1 Vet. App. 37 (1990) (The 
VA has a statutory duty to assist the veteran in obtaining 
military records).  The Board concludes that the concomitant 
efforts by the RO with the NPRC and the veteran as documented 
in the claims file, satisfied VA's duty to assist under 38 
U.S.C.A. § 5107(a).  Based on the foregoing which suggests 
that further attempts to search for service department 
records presumed destroyed by fire will be futile, the Board 
proceeds to adjudicate the claims of entitlement based on the 
available evidence of record.

Regarding the medical evidence, the record reveals that the 
veteran was diagnosed with panic disorder and dysthymia in 
July 1992, with no PTSD symptoms elicited at the time.  
Subsequently, he was diagnosed with PTSD in a September 1995 
VA examination, which included testing for PTSD.  In this 
case, although the veteran is shown to have a diagnosis of 
PTSD, the stressors cited in support of this diagnosis, 
remain unverified despite the RO's best efforts at 
verification.  The veteran has been asked to supply detail of 
the claimed stressors for purposes of verification, but has 
not provided sufficient details for a meaningful search.  His 
Ordnance company was not directly involved in combat, and the 
record does not show that the veteran participated in combat.  
Absent verification of his claimed stressors, a basis for 
service connection does not exist.  Thus the Board finds that 
the preponderance of the evidence is against a finding that 
he has PTSD related to service pursuant to 38 C.F.R.  § 
3.304(f).  


ORDER

Service connection for PTSD is denied.  


		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

 

